DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Claims 1-17 have been examined in this application.  This communication is a Final Rejection in response to Applicant’s “Amendments/Remarks” filed 06/29/2022.  

	
Claim Objections
	The claim objections made in the Non-Final Rejection on 12/04/2020 are withdrawn in light of the amendments to the claims filed on 06/29/2022.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1, 5, 9, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LaVelle (US 4920589).
In regards to Claim 1, LaVelle et al. teaches: A body support device (10 – Fig. 1), for preventing and treating a disease or injury (Col 1 Lines 9-22) by optimization of sleep posture (Col 1 Lines 14-15) and assisted rollovers (Col 1 Lines 5-8), comprising: a cradle (15 – Fig. 1) comprising a back rest (see annotated Fig. 3.1 below), the back rest comprising left and right vertical openings (see annotated Fig. 3.1 below) spaced apart from each other (see annotated Fig. 3.1 below) by approximately a width of a human torso (Col 3 Lines 12-40 and Col 10 Lines 26-36); an electric motor (266 – Fig. 6) for rotating the cradle (Col 13 Lines 47-55) around a longitudinal axis (see annotated Fig. 1.1 below, Col 8 Lines 5-8) of the cradle and holding the cradle in a plurality of angles (Col 6 Lines 50-53) from a horizontal reference position (see annotated Fig. 1.1 below); a right torso-support assembly (88 - see annotated Fig. 3.1 below), located behind the back rest (see note #1 below) and aligned with the right vertical opening (see annotated Fig. 3.1 below), the right torso-support assembly comprising a right torso support wall (114 – see annotated Fig. 3.1 below) for supporting a right side of the human torso (see annotated Fig. 3.1 below) when the cradle is rotated to a first angle (Col 6 Lines 50-53 and Col 14 Lines 11-26) with respect to the horizontal reference position (Fig. 11, Col 10 Lines 19-28 and Col 14 Lines 11-26); and a left torso-support assembly (88 – see annotated Fig. 3.1 below), located behind the back rest (see note #1 below) and aligned with the left vertical opening (see annotated Fig. 3.1 below), the left torso-support assembly comprising a left torso support wall (114 - see annotated Fig. 3.1 below) for supporting a left side of the human torso (see annotated Fig. 3.1 below) when the body support device is rotated to a second angle (Col 6 Lines 50-53 and Col 14 Lines 11-26) with respect to the horizontal reference position (Col 10 Lines 19-28 and Col 14 Lines 11-26).  
Note #1: ‘Behind’ as defined from Lexico is to be “at or to the far side of (something)” as such, the right and left torso support assemblies are located to the far left and right side (respectfully) of the back rest.

    PNG
    media_image1.png
    446
    641
    media_image1.png
    Greyscale

Annotated Fig. 3.1 from LaVelle

    PNG
    media_image2.png
    301
    706
    media_image2.png
    Greyscale

Annotated Fig. 1.1 from LaVelle
In regards to Claim 5, LaVelle et al. teaches: The body support device of claim 1, further comprising: a head rest (18 – Fig. 2) comprising right and left vertical head slits (see annotated Fig. 3.2 below) spaced apart from each other by approximately a width of a human head (see annotated Fig. 3.2 below, Col 3 Lines 12-40); a right head-support assembly (162 – Fig. 2), located behind the head rest (see note #1 above) and aligned with the right vertical head slit (see annotated Fig. 3.2 below), the right head-support assembly comprising a right head support wall (176 – Fig. 2) for supporting a right side of the human head (see annotated Fig. 3.2 below) when the body support device is rotated to the first angle (Col 6 Lines 50-53 and Col 14 Lines 11-26), and 43a left head-support assembly (162 – Fig. 2), located behind the back rest and aligned with the left vertical head slit (see annotated Fig. 3.2 below), the left head-support assembly comprising a left head support wall (176 – Fig. 2) for supporting a left side of the human head (see annotated Fig. 3.2 below) when the body support device is rotated to the second angle (Col 6 Lines 50-53 and Col 14 Lines 11-26).  

    PNG
    media_image3.png
    469
    649
    media_image3.png
    Greyscale

Annotated Fig. 3.2 from LaVelle

In regards to Claim 9, LaVelle teaches: The body support device of claim 1, further comprising: right (see annotated Fig. 3.3 below) and left vertical leg slits (see annotated Fig. 3.3 below) spaced apart from each other by approximately a width of two human legs (see annotated Fig. 3.3 below, Col 10 Lines 22-26); a right leg-support assembly (88 – see annotated Fig. 3.3 below), located behind the leg rest (see note #1 above, and see annotated Fig. 3.3 below) and aligned with the right vertical leg slit (see annotated Fig. 3.3 below); the right leg-support assembly comprising a right leg support wall (110 – Fig. 2, see also annotated Fig. 3.3 below) for supporting a right leg (see annotated Fig. 3.3 below) of a user (see annotated Fig. 3.3 below) of the body support device when the body support device is rotated to the first angle (Col 6 Lines 50-53 and Col 14 Lines 11-26), and a left leg-support assembly (88 – see annotated Fig. 3.3 below), located behind the leg rest (see note #1 above, and see annotated Fig. 3.3 below) and aligned with the left vertical leg slit (see annotated Fig. 3.3 below), the left leg-support assembly comprising a left leg support wall (110 – Fig. 2, see also annotated Fig 3.3 below) for supporting a left leg of the user (see annotated Fig. 3.3 below) when the body support device is rotated to the second angle (Col 6 Lines 50-53 and Col 14 Lines 11-26).  

    PNG
    media_image4.png
    438
    726
    media_image4.png
    Greyscale

Annotated Fig. 3.3 from LaVelle

In regards to Claim 15, LaVelle teaches: The body support device of claim 1, further comprising: a left arm support assembly (159 – see annotated Fig. 1.1 above, Col 11 Lines 32-37), located behind (see note #1 above) the back rest and aligned with the left vertical opening (see annotated Fig. 3.1 above), the left arm support assembly comprising a left arm support wall (158 – see annotated Fig. 3.1 above, mirror image shown in Fig. 2) for supporting a left arm of a user (Fig. 1, Col 11 Lines 32-37) of the body support device when the cradle is rotated to the user's right (Col 6 Lines 50-53 and Col 14 Lines 11-26); and a right arm support assembly (159 – Fig. 1, mirror image shown in Fig. 2), located behind the back rest (see note #1 above) and aligned with the right vertical opening (see annotated Fig. 3.1 above), the right arm support assembly comprising a right arm support wall (158 – see annotated Fig. 3.1 above, mirror image shown in Fig. 2) for supporting a right arm of the user (Col 11 Lines 32-37) when the body support device is rotated to the user's left (Col 6 Lines 50-53 and Col 14 Lines 11-26).  

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over LaVelle (US 4920589).
In regards to Claim 4, LaVelle et al. teaches: The body support device of claim 1, wherein: the right torso support wall (114 – see annotated Fig. 11.1 below) is formed from an actual contour (see note #2 below) of the right side of the human torso (see annotated Fig. 11.1 below and note #2 below); and the left torso support wall (114 – see annotated Fig. 11.1 below) is formed from an actual contour (see note #2 below) of the left side of the human torso (see annotated Fig. 11.1 below and note #2 below).
Note #2: It would have been an obvious matter of design choice to select the shape of the contour of the right and left side of the walls to be of a specified body contour, because there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. Eskimo Pie Corp. v. Levous et al., 3 USPQ 23 (CCPA 1956).

    PNG
    media_image5.png
    273
    387
    media_image5.png
    Greyscale

Annotated Fig. 11.1 from LaVelle

Response to Arguments
	Applicant's arguments filed on 06/29/2022 have been fully considered but they are not persuasive. 
Applicant’s Arguments:
	(1) Regarding Claim 1, the Applicant argues the following:
It was also alleged that the back rest comprises "left and right vertical openings" spaced apart from each other by approximately the width of a human torso, as allegedly shown by LaVelle in annotated Fig. 3.1. Reference was made to a space between the "back rest" panel 88 and adjacent left and right panels 88 as shown. Applicant asserts that the space between these panels cannot reasonably be considered to be vertical "openings" in the back rest itself. The recited claim language recites "a back rest comprising" left and right vertical openings, i.e., the left and right vertical openings formed into the back rest itself. LaVelle does not disclose such openings in back rest panel 88. On this basis alone, the rejection should be withdrawn.

It was also alleged that LaVelle teaches right and left "torso support assemblies" as two of the panels 88, each panel located adjacent to the back rest, as shown in annotated Fig. 3.1. Each of the support assemblies is allegedly "located behind the back rest" and aligned with respective left and right vertical openings in the back rest. 

Regarding the allegation that LaVelle teaches left and right torso support assemblies aligned with respective vertical openings in the back rest, reference was made to annotated Fig. 3.1, but nothing more. Applicant asserts that it cannot reasonably be maintained that the two panels 88 shown in Fig. 3.1 can be considered to be torso support assemblies, because they are located in a same plane as the back rest, i.e., if a person is lying on the back rest, neither of the adjacent panels 88 are in contact with the sides of a person's torso. Further, it cannot reasonably be maintained that either of the alleged torso support assemblies shown in annotated Fig. 3.1 can be considered to be located behind respective vertical openings in the back rest. Again, each of the panels 88 are located in a same plane of the back rest, and therefore impossible that they are located behind the allegedly openings. On these bases too, the rejection to claim 1 should be withdrawn.

(2) Regarding Claim 5, the Applicant argues the following:
It was alleged that LaVelle teaches a head rest comprising left and right "vertical head slits", allegedly shown in annotated Fig. 3.2, and left and right head- support assemblies allegedly as reference numerals 162 and 176, respectively, in Fig. 2, each located behind a respective vertical head slit in the head rest. 

Applicant asserts that the areas highlighted in annotated Fig. 3.2 allegedly showing left and right head slits are merely spacings between the head rest panel 88 and the two adjacent panels 88, rather than slits formed into the head rest itself. LaVelle fails to disclose that these spacings are formed into the head rest itself. On this basis alone, the rejection to claim 5 should be withdrawn.

Applicant additionally asserts that reference numerals 162 and 176 cannot reasonably be considered to be head support assemblies, as LaVelle in col. 11 lines 39-45 clearly describes reference numerals 162 and 176 as "telescopic tubes" that are part of adjustable shoulder support 160. On this basis too, the rejection to claim 5 should be withdrawn.

(3) Regarding Claim 9, the Applicant argues the following:
It was alleged that LaVelle teaches left and right leg support assemblies allegedly as left and right panels 88 as shown in annotated Fig. 3.3 and allegedly located behind left and right leg slits of a leg rest. Applicant asserts that LaVelle fails to teach leg support assemblies that are located behind vertical slits, respectively, formed into a leg rest, as will be discussed later herein. 

(4) Regarding Claim 15, the Applicant argues the following:

It was alleged that LaVelle teaches left and right arm support assemblies as reference numerals 159 in Fig. 1 and in col. 11 lines 32-37, located behind left and right vertical openings, respectively, in a back rest. Reference numerals 159 referred to "receptacles" for receiving a respective rail 158, intended to prevent the arms of a person from "moving off of patient support 14" (LaVelle, col 11, lines 31-37). Neither of the rails 158 can be considered to be an "assembly" as used throughout Applicant's specification as referring to a complex, electro-mechanical assembly. Further, applicant notes that dictionary.com defines "assembly" as "a group of machine parts, especially one forming a self-contained, independently mounted unit" (emphasis added, see, www.dictionary.com/browse/assembly). Here, neither the rails 158 nor the receptacles 159 can be considered an assembly as defined by dictionary.com. 

Further, Applicant asserts that LaVelle does not disclose left and right arm support assemblies that are behind left and right vertical openings in a back rest, as will be discussed later herein. 

(5) Regarding Claim 16, the Applicant argues the following:

It was alleged that LaVelle teaches an actuator, allegedly motor control circuity as shown in Fig. 16, for positioning the cradle anywhere between a supine position to an upright position, allegedly taught in col. 14, lines 11-42 and in col. 6, lines 50-60. Applicant notes that the motor control circuitry described in Fig. 16 and described in col. 14, lines 11-42 describe how teaches how therapeutic table 10 rotates from side-to-side, but there is no teaching or disclosure that the motor control circuitry shown in Fig. 16 rotates the therapeutic table 10 between a supine position and an upright position. While col.14, line 37, mentions cutting off electrical power to a motor if "the head or foot of the bed is raised", this does not teach or disclose an actuator raising the head or foot of a bed and that cutting off power to the motor is a safety measure if the head or foot of a bed is raised manually. 

Col. 6, lines 50-60, in conjunction with the rest of the teachings of LaVelle, clearly describes how a therapeutic table rotates from side-to-side, not end-over-end, and clearly does not disclose rotating a therapeutic table from a supine position to an upright position. Based on the foregoing, the rejection to claim 16 should be withdrawn. 

(6) Regarding the definition of ‘behind’, the Applicant argues the following:

Each of claims 1, 5, 9, and 15 were rejected because it was alleged that the term "behind" was shown to be defined by Lexico.com as "at or to the far side of (something)" and, as such, each of the torso/arm/leg/head support assemblies are located to the far left and right side, respectfully of the back rest.
 
Applicant reviewed the definition of "behind" on Lexico.com. Importantly, the entire definition was not provided in the Office Action. The entire definition is, "At or to the far side of (something), typically so as to be hidden by it" (emphasis added). It is clear, even by this definition, that the interpretation of "behind" in the Office Action cannot be maintained, because Applicant's head/torso/arm/let support assemblies are all hidden from view when the cradle is viewed from the front. On this basis alone, the rejections to claims 1, 5, 9, and 15 should be withdrawn. 

Further, Applicant respectfully submits that the interpretation of the word "behind", based on one of the definitions as listed by Lexico.com, is inconsistent with the plain meaning of "behind". The plain meaning of a claim term is "the meaning that the term would have to a person of ordinary skill in the art in question at the time of the invention" (see Phillips v. A WH Corp., 415 F.3d 1303, 1313 (Fed. Cir. 2005)). Phillips also indicated that evidence for the ordinary and customary meaning of a term may be derived from "the words of the claims themselves, the remainder of the specification, the prosecution history, and extrinsic evidence concerning relevant scientific principles, the meaning of technical terms, and the state of the art" (see Id. at 1314). In the present case. 

Additionally, MPEP §2111 instructs that claims must be "given their broadest reasonable interpretation consistent with the specification (emphasis added). It is clear from Applicant's specification and drawings that the term "behind" means on an opposing side of a front side of Applicant's head support, back support, and/or leg support, the front side of each shown, for example, in Figs. 5, 16, 18 and 20. As one example, Fig. 6 clearly shows the two torso supporting assemblies 508 and 510 located behind the cradle. In another example, paragraph describes how a left torso support wall 104 "is deployed/extended from behind cradle 102, through a left vertical slit (not shown) that is formed through the cradle in an area between the user's torso and the user's left arm" (emphasis added). Numerous other references throughout Applicant's specification and drawings make clear that Applicant's assemblies cannot be interpreted in the way that the dictionary definition might suggest. On this basis, the rejections to claims 1, 5, 9, and 15 should be withdrawn.

(7) Regarding the 35 U.S.C § 103 Rejection for Claim 4, the Applicant argues the following:
It was alleged that it would have been an obvious matter of design choice to select the shape of the contour of the right and left side of Applicant's walls to be of a specified body contour, because there is allegedly no invention in merely changing the shape or form of an article without changing its function except in a design patent. Eskimo Pie Corp. v. Levous et al., 3 USPQ 23 (CCPA 1956). Applicant respectfully disagrees. The unique shape of Applicant's torso walls, that conform to a user's torso, function to comfortably support a user's torso, as opposed to flat walls used in the prior art, which are notoriously uncomfortable.

Examiner’s Arguments:
	(1) Regarding Claim 1, the Examiner respectfully disagrees for the following reasons: 
As currently written, Claim 1 states the following (each with their own arguments as further shown below): 

(1.1) “…. the back rest comprising left and right vertical openings spaced apart from each other by approximately a width of a human torso; ….”

(1.2) “….  a right torso-support assembly, located behind the back rest…..”

(1.3) “…. and a left torso-support assembly, located behind the back rest….”

Regarding (1.1) from above: The Examiner shows in Annotated Fig. 3.1 from LaVelle that the back rest comprises left and right vertical openings spaced apart from each other. As currently claimed, the back rest does not state where said ‘openings’ are to be located. The openings could be located: within the back rest, on the sides of the back rest, on top of the back rest, etc. There is currently no limit to the location of such openings, additionally, there is no further defining terms to specifically state, how the back rest is supposed to comprise such left and right vertical openings. As such, the Examiner interpreted the claim with its current language and further showed it by the Annotated Fig. 3.1 from LaVelle, that the back rest is made up of left and right side openings, which forms the shape of the backrest to fit the width of the human torso. 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., ’openings in back rest panel’) are not recited in the rejected claim(s). The claim(s) do not state that the openings need to be in the back rest panel. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Regarding (1.2 and 1.3 from above): The Examiner shows in Annotated Fig. 3.1 from LaVelle that the ‘left and right torso assemblies’ are in fact torso assemblies, as well as, located behind the openings of the back rest. Regarding the right/left torso-support assemblies, they are shown in Annotated Fig. 3.1 to be along the of the back rest, separated by the back rest opening. Although not explicitly shown by the use of a user in the figures of LaVelle, the disclosure states the following (emphasis added):

[Col 3 Lines 23-26] “Preferably, the releasible attaching means is also adjustably mounted, so that the position of the lateral support member can be laterally adjusted for patients of different size.”

[Col 10 Lines 54-57] “The improved lateral support assembly further includes the mounting of outer leg supports 110 and thoraxic supports 114. In FIG. 2, slots 133 are provided through padding 15 and panels 88.”

[Col 11 Lines 11-15] “With this improved lateral support assembly outer leg and thoraxic supports 110 and 114, respectively, may be adjustably moved to fit the patient's body in two ways. First, attaching means 136 may be moved along slot 133 to a desired position and locked”

As such, with the three quotes from LaVelle’s disclosure shown above, it is understood that a larger patient would be able to have the table adjusted to accommodate their size. With this accommodate it is understood that torso could extend laterally extend onto the portion labeled the left/right torso-support assemblies from Annotated Fig. 3.1 above. It is further noted, that the intended function of element 114 is to be of a thoraxic support. As such, it is understood that when the larger patient is laid onto the table, both the thoaxic supports 114 in conjunction with the padding 15 of Lavelle would be capable and required in supporting the trunk of a larger human body. 

Lastly, the argument stating that the torso support assemblies could not be ‘behind respective vertical openings’ is unpersuasive. As further argued below, behind from Lexico was stated from the rejection from the Examiner is to be, “at or to the far side of (something)”. The argument that the Examiner does not fully include the entire definition, is also considered unpersuasive, and rather the interpretation could be based on how one interprets a comma in the definition from Lexico. The Examiner noted two ways to interpret the comma (,) below.

	The meaning of a comma (,) is to:
		(1) indicate a pause AND/OR 
		(2) show that all items in a series/list are separate. 

To defend the Examiner’s point, the full definition from Lexico is provided below:
Behind - “At or to the far side of (something), typically so as to be hidden by it.”

The comma as stated from the full Lexico definition, could be of both (1) and (2) meanings. The Examiner interpreted it as item (2), that all items in the series are separate. As such, the Examiner only referred to the “At or to the far side of (something),” in their rejection shown above. Rather the Applicant interpreted the definition in item (1), as a pause. Neither denying or accepting which meaning of the comma is accurate, the Examiner will further explain below that the art of LaVelle meets both circumstances (1 and 2) of the comma (,) for the definition of ‘Behind’ from Lexico.

The Examiner interpreted it as item (2), of the Lexico definition of ‘behind’. 
With the partial definition as stated above, the Examiner points to Note #1 (reproduced below), wherein the Examiner states:
Note #1: ‘Behind’ as defined from Lexico is to be “at or to the far side of (something)” as such, the right and left torso support assemblies are located to the far left and right side (respectfully) of the back rest.

As such, with interpretation (2) being read that all items are separate, the right/left torso support assemblies are shown to be at either side, separated by the opening.

The Applicant interpreted the definition in item (1), of the Lexico definition of ‘behind’.
With the full definition as stated above, the Examiner points to Annotated Figure 1 below from LaVelle where the Examiner will further annotate three axes. The x-axis, y-axis, and z axis (aka into the page/out of the page OR into the table/out of the table from either side) of LaVelle are shown. As such, in Fig. 1 when viewed from this perspective of the positive (+) z-axis the left torso-support assembly is shown ‘behind’ the back rest. While, when viewed in the negative (-) z-axis the right torso-support is shown ‘behind’ the back rest. 

It is finally noted that if the full definition is considered from the Applicant, then ‘typically’ is not an absolute term therefore, the ‘so as to be hidden by it’ is understood that not in all cases does something have to be hidden. For example, something can be behind a window/glass/saran wrap/etc. and not be hidden.

    PNG
    media_image6.png
    589
    1031
    media_image6.png
    Greyscale

Annotated Fig. 1 for Argument Purposes 
*Please Note that only the (+) z-axis can be shown from behind based of the current drawings not having the other view shown on the other side of the table.

Therefore, based on the above explanation, both comma viewpoints of the Lexico ‘behind’ definition (Examiners vs. Applicants) have been shown to read on the current claim language under the prior art LaVelle. In conclusion and in reference to all other arguments regarding the definition of ‘behind’ the examiner points to the above Annotated Fig. 1 for Argument Purposes. Wherein the z-axis (whether + or -) will meet all requirements, such that, all elements will be ‘behind’ the back rest, and it is solely dependent on which side they are referring to and the perspective/viewpoint of an observer.


(2) Regarding Claim 5, the Examiner respectfully disagrees for the following reasons:

Any further arguments for the definition of ‘behind’ please refer to the following under (1) Regarding Claim 1 shown above: both definitions of behind (examiner vs. applicant), Annotated Fig. 1 for Argument Purposes, and the final bullet point of Claim 1.

As currently claimed, the head rest does not state where said ‘slits’ are to be located. The slits could be located: within the head rest, on the sides of the head rest, on top of the head rest, etc. As such, the Examiner interpreted the claim with its current language and showed by the Annotated Fig. 3.2 from LaVelle that the head rest is made up of left and right side slits, which forms the shape of the head rest to fit the width of the human head.

In response to applicant's argument to Claim 5 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., ‘slits are to be formed into the head rest itself’) are not recited in the rejected claim(s). The claim(s) do not state that the slits need to be formed into the head rest, rather the head rest only comprises the slits. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Lastly, element 162 (telescopic tube) supports element 176 (lateral head supports). Therefore, the Examiner validates their point to make the right/left head-support assembly to be of 162 AND the right/left head support wall to be of 176. 

(3) Regarding Claim 9, the Examiner respectfully disagrees for the following reasons: 

Any further arguments for the definition of ‘behind’ please refer to the following under (1) Regarding Claim 1 shown above: both definitions of behind (examiner vs. applicant), Annotated Fig. 1 for Argument Purposes, and the final bullet point of Claim 1.

(4) Regarding Claim 15, the Examiner respectfully disagrees for the following reasons:

The left and right support arm assemblies as stated from Claim are 159 from LaVelle. As such, the Applicant argues the Dictionary.com definition of an ‘assembly’ to be:
Assembly - "a group of machine parts, especially one forming a self-contained, independently mounted unit

With this definition defined and further accepted by the Examiner, it is noted that the prior art of LaVelle easily reads that the left and right support arm assemblies are of an assembly. As shown in Fig. 1 of LaVelle, there are two elements (159, aka receptacles) containing the left and right support wall (158, aka rail). As such, both 159 in Fig. 1, meet the following requirements:
(1) the plural form of the word ‘assembly’, or assemblies (as in there are two elements), AND
(2) the current definition describing a group of machine parts (both 159 in Fig. 1 are parts of a machine) to form a self-contained (each are separate and by themselves), independently mounted unit (both mounted on the table). 

Any further arguments for the definition of ‘behind’ please refer to the following under (1) Regarding Claim 1 shown above: both definitions of behind (examiner vs. applicant), Annotated Fig. 1 for Argument Purposes, and the final bullet point of Claim 1.

(5) Regarding Claim 16, 
The rejection to Claim 16 is withdrawn and is considered allowable subject matter (ASM) as listed below.

(6) Regarding the definition of ‘behind’, the Examiner respectfully disagrees for the following reasons:

Any further arguments for the definition of ‘behind’ please refer to the following under (1) Regarding Claim 1 shown above: both definitions of behind (examiner vs. applicant), Annotated Fig. 1 for Argument Purposes, and the final bullet point of Claim 1.


(7) Regarding the 35 U.S.C § 103 Rejection for Claim 4, the Examiner respectfully disagrees for the following reasons:

Comfort as argued by the Applicant is to be defined by a patient. Every person has a different comfort level and as such, one may find a flatter surface more comfortable than a contour surface. Additionally, there is no language describing the purpose or function of the contour in Claim 4. Rather the comfort as a purpose was only discussed in the argument. Rather the preamble of Claim 1 states to that the device is “for preventing and treating a disease or injury by optimization of sleep posture and assisted rollovers”. At no point is comfort stated or remotely implied. As such, the argument is considered unpersuasive.

Examiner notes the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)
	
Allowable Subject Matter (ASM)
	Claims 2-3, 6-8, 10-14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 17 is allowed.
	The following is a statement of reasons for the indication of allowable subject matter: In regards to Claims 2-3, 6-8, 10-14, and 17 are considered allowable subject matter as the prior art on record of LaVelle is incapable alone or in combination to teach the second electric motor and third electric motor, where the motors are capable of being coupled to the body support device and are used to actuate specified sections and assemblies of the device. As such, the additionally motors and their intended function/use is considered an inventive feature and would be a non-obvious combination as the prior art of LaVelle would fail when combined. 
	Further, it was previously noted that Claim 16 was not considered ASM in the Non-Final Rejection filed on 03/29/2022. However, based on the Applicant’s Arguments/Remarks filed on 06/29/2022 the Examiner has withdrawn the rejection for the following reasons: As shown in Col 14 Lines 33-42 of LaVelle, the device has a limit switch wherein if the head or foot end of the bed is raised there would be termination of power to the motor. As such, the Applicant is accurate to consider this to be a safety feature and any tilt from a supine to an angled position wherein one’s feet would be lower than the head is to capable in the prior art of LaVelle. As such, LaVelle alone or in combination would be incapable in teaching Claim 16 and is considered ASM.


Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
8/16/2022